GRANT and AFFIRM and Opinion Filed January 29, 2020




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00236-CR

                               THADDEUS HOOPER, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1875227-W

                              MEMORANDUM OPINION
                          Before Justices Bridges, Whitehill, and Nowell
                                   Opinion by Justice Bridges
         Appellant Thaddeus Hooper entered an open guilty plea to sexual assault of a child on

January 14, 2019. The trial court adjudicated appellant guilty of the offense and sentenced him to

seven years’ imprisonment.

         On appeal, appellant’s court-appointed attorney filed a brief in which he concludes the

appeal is frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967); see Murphy v. State, 111 S.W.3d 846, 849 (Tex. App.—Dallas 2003, no

pet.). The brief presents a professional evaluation of the record, including the identification of one

potential non-frivolous issue and an analysis concluding the issue is not arguable and that the

appeal is wholly frivolous. See High v. State, 572 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.]

1978).
       Counsel delivered a copy of the motion to withdraw, brief, statement of facts, Clerk’s

Record, and information regarding appellant’s rights, to appellant. We also notified appellant, by

letter, of his right to file a pro se response by August 5, 2019. No response was filed by appellant.

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate courts’ duties in Anders cases). We agree that

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal. Therefore, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment.




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b).
190236F.U05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 THADDEUS HOOPER, Appellant                        On Appeal from the 363rd Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00236-CR        V.                      Trial Court Cause No. F-1875227-W.
                                                   Opinion delivered by Justice Bridges.
 THE STATE OF TEXAS, Appellee                      Justices Whitehill and Nowell participating.

       Based on the Court’s opinion of this date, Ronald L. Goranson’s motion to withdraw as
counsel is GRANTED, and the judgment of the trial court is AFFIRMED.


Judgment entered January 29, 2020




                                             –3–